Third District Court of Appeal
                               State of Florida

                         Opinion filed June 15, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                      Nos. 3D20-1244 & 3D20-1716
                       Lower Tribunal No. 19-1856
                           ________________


           Computershare Trust Company, N.A., etc.,
                                  Appellant,

                                     vs.

                      Shirley Perez-Pagan, etc.,
                                  Appellee.


     Appeals from the Circuit Court for Miami-Dade County, Celeste
Hardee Muir, Judge.

      Liebler Gonzalez & Portuondo, and Mary J. Walter, B.C.S., for
appellant.

    Wasson & Associates, Chartered, and Roy D. Wasson; Peter A.
Cohen, for appellee.


Before FERNANDEZ, C.J., and LOGUE and MILLER, JJ.

     PER CURIAM.

     Affirmed.